Title: Bernard Peyton to Thomas Jefferson, 20 October 1818
From: Peyton, Bernard
To: Jefferson, Thomas


          
            
              Dear sir
              Richmd 20 October 1818
            
            I was favor’d yesterday with your esteemd letter by Mail, & this morning with the Box of Wine spoken of for Colo  Allston by Mr. Johnson’s Boat which shall be shipped tomorrow in a Vessel bound to Charleston direct, & he furnished with the bill of Lading by mail immediately.
            I have procured, & send by Mr. Johnson one hundred & fifty pounds Cotton Yarn No 5 which runs generally five yards to the pound, & hope you will find it to answer, I keep a constant supply of this article & shall be glad to furnish you at all times—   In my search for Cheese’s I met with your neighbour Mr. James Leitch who informed me he had examined throughout the City & procured a Hamper of the very best to be had, & would furnish you with any quantity you may wish at Cost, which I tho’t would answer you entirely, & therefore made no further enquiry.
            
            I am greatly rejoiced to hear that your health is again restored, & sincerely hope it may be long preserved: No apologies are necessary in calling on me for any kind of service in my power, it is a source of gratification, rather than trouble to oblige you—
            
              With sincere regard Your Mo: Obd: Servt.
              B. Peyton
            
          
          
            N.B. I also send by Mr. Johnson a small Box to your address which was  handed me a day or two since by a gentleman from Norfolk.
            
              B. P.
            
          
        